UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 1, 2008 The Wilber Corporation (Exact name of registrant as specified in its charter) New York 001-31896 15-6018501 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 245 Main Street, Oneonta, New York 13820 (Address of principal executive offices) Registrant’s telephone number, including area code: (607) 432-1700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 1, 2008, The Wilber Corporation issued a press release announcing its fourth quarter 2007 earnings.The press release is filed as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Description 99.1 Press release, dated February 1, 2008. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE WILBER CORPORATION (Registrant) /s/ Joseph E. Sutaris Joseph E. Sutaris Executive Vice President & Chief Financial Officer Date: February 1, 2008 3 EXHIBIT INDEX Exhibit No. Description 99.1 Press release, dated February 1, 2008. 4
